Citation Nr: 1433690	
Decision Date: 07/29/14    Archive Date: 08/04/14

DOCKET NO.  09-12 618	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for facial scars, including as residuals of acne vulgaris.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Caylor, Associate Counsel

INTRODUCTION

The Veteran had active military service from July 1985 to July 1987.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

The issue on appeal has been recharacterized to better reflect the record evidence and the Veteran's intentions.

The Appellant testified before the undersigned Veterans Law Judge during a June 2014 Travel Board hearing.  A transcript is of record.


FINDING OF FACT

The Veteran was treated for acne during active duty; and in a March 2011 letter, private cosmetic surgeon Dr. Generalovich opined that the Veteran currently had facial scarring that was directly related to her in-service diagnosis of and treatment for acne vulgaris. 


CONCLUSION OF LAW

The criteria for service connection for residuals of acne vulgaris, including facial scars, have been met.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2013).


ORDER

Entitlement to service connection for facial scars is granted.



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


